Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on December 12, 2019.
Claims 11-23 are allowed. 
Claims 1-10 and 24 has been cancelled.
This Notice of Allowance is made in response to the Applicant Arguments/Remarks received on June 22, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102017219695.5, filed on November 06, 2017.
Response to Arguments
With respect to Applicant’s remarks filed on June 22, 2022; Applicant's Arguments/Remarks Made have been fully considered and were persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections of claims 15-21 and 23 under 35 U.S.C. 112(b), Applicant’s Arguments/Remarks/Amendments have been fully considered and are persuasive. The objection/rejections of claims 15-21 and 23 have been withdrawn.
With respect to the claim rejections of claims 11-18 and 20-23 under 35 U.S.C. § 103, Applicant’s Arguments/Remarks/Amendments have been fully considered and are persuasive. The objection/rejections of claims 11-18 and 20-23 have been withdrawn.
It is the Office’s stance that all applicant arguments have been considered.
Allowable Subject Matter
With respect to Claims 11-23: Claim 11 has been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in Claim 11 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “wherein, when the first main cluster is formed and/or maneuvered, at least one wing mirror of at least one of the cluster vehicles of the first main cluster is folded in.” 
The closest prior art of reference is Mudalige (US20100256835). Mudalige states vehicle clustering and maneuvering, however Mudalige does not specifically state a system with "wherein, when the first main cluster is formed and/or maneuvered, at least one wing mirror of at least one of the cluster vehicles of the first main cluster is folded in.”
Another prior art of reference is Tarkiainen et al. (US20200064140), hereinafter, Tarkiainen. Tarkiainen states a maximum cluster length, however Tarkiainen does not specifically state "wherein, when the first main cluster is formed and/or maneuvered, at least one wing mirror of at least one of the cluster vehicles of the first main cluster is folded in.”
Another prior art of reference is Okamoto (US20140316671). Okamoto states additional clusters within clusters, however Okamoto does not specifically state "wherein, when the first main cluster is formed and/or maneuvered, at least one wing mirror of at least one of the cluster vehicles of the first main cluster is folded in.”
All three of these references either independently or in combination fail to anticipate or teach "wherein, when the first main cluster is formed and/or maneuvered, at least one wing mirror of at least one of the cluster vehicles of the first main cluster is folded in” in combination with the other claimed limitations. Therefore Claim 11 contains allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Miller, JR. et al. (US20180190119) discloses of a platoon management control system and method that can detect non-platooning vehicles within or adjacent to the platoon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669        

/JESS WHITTINGTON/Examiner, Art Unit 3669